OPINION — AG — **** CAMPUS POLICEMEN — POWERS **** IN SECTION 360.13, SURPA, THE POWERS VESTED IN A CAMPUS POLICEMAN AS A PEACE OFFICER ARE LIMITED TO THE PROTECTION AND GUARDING OF GROUNDS, BUILDINGS, AND EQUIPMENT OF THE INSTITUTION INVOLVED WHEREVER LOCATED IN THE STATE OF OKLAHOMA. A CAMPUS POLICEMAN COULD LEAVE THE PREMISES OF AN INSTITUTION FOR THE PURPOSES OF PROTECTING AND GUARDING GROUNDS, BUILDINGS AND EQUIPMENT OF AN INSTITUTION. A CAMPUS POLICEMEN WOULD BE BE PRECLUDED FROM PROPERLY ENFORCING CITY ORDINANCES OR STATE LAWS OFF CAMPUS AS A PRIVATE CITIZEN OR UNDER ANOTHER OFFICIAL CAPACITY SUCH AS, BUT NOT LIMITED TO, A DEPUTY SHERIFF AS PROVIDED IN 19 Ohio St. 1961 545 [19-545] CITE: 74 Ohio St. 1969 Supp., 360.11 [74-360.11], 74 Ohio St. 1969 Supp., 360.13 [74-360.13] (MARVIN E. SPEARS) ** SEE: OPINION NO. 73-217 (1973) **